COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


LESTER RONALD BAKER
                                          MEMORANDUM OPINION * BY
v.   Record No. 2737-95-3                JUDGE WILLIAM H. HODGES
                                              JUNE 18, 1996
CATHERINE ANNE DAUGHERTY BAKER


              FROM THE CIRCUIT COURT OF SCOTT COUNTY
                William R. Shelton, Judge Designate
           David L. Scyphers (Johnson, Scyphers &
           Austin, on brief), for appellant.

           Richard D. Kennedy (Sturgill, Mullins &
           Kennedy, on brief), for appellee.



     Lester Ronald Baker (husband) appeals a decision of the

circuit court which classified property held by husband and

Catherine Anne Daugherty Baker (wife) and decided other issues.

Husband raises the following issues on appeal:
     (1) whether the trial court erred in classifying
          husband's separate property as marital
          property;

     (2)   whether the trial court erred in its
           valuation of the property;

     (3)   whether the trial court erred in classifying
           marital property as wife's separate property;
           and

     (4)   whether the trial court erred in failing to
           award husband child support for the period of
           December 3, 1991 to March 1, 1992.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                       A. EQUITABLE DISTRIBUTION

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).    "Unless it appears from the record that

the trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."
Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

          Issue (1):    Classification of Jewelry and Tools

     As the party seeking to reverse the decision of the trial

court, husband bears the burden to demonstrate error by record

proof.    Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d
857, 859 (1992).   Husband contends that the evidence demonstrated

that the jewelry and tools owned during the marriage were his

separate property.     However, credible evidence in the record

supports the trial court's classification of the jewelry and

tools as marital property.

     The parties were married in 1974 and separated in 1991.

Husband testified that he developed an interest in making jewelry

as a hobby prior to the marriage.      However, husband indicated

that "five or six years" before 1993, he "became interested in

[jewelry] because of wanting to create a ring" for a karate

organization.   Husband began to develop his jewelry-making skills



                                   2
and attend gem markets at that time.

     Thus, there was evidence supporting the trial court's

determination that the jewelry was marital property.   While

husband indicated he had been interested in making jewelry prior

to the marriage, his testimony demonstrated that he began to

invest money and time in the hobby during the marriage.

Therefore, the court's classification of the jewelry will not be

reversed.
     Husband also alleged that the court erred by classifying as

marital property his separate tools.   Wife presented a list of

tools stored in the parties' garage which she asserted were worth

$5,475.   Husband refuted the value of virtually every item, and

claimed several items as his separate property.

     While husband asserts that he used the tools in an

automobile repair business operated prior to the marriage,

husband cites no evidence in the record to support this

statement.   "Statements unsupported by argument, authority, or

citations to the record do not merit appellate consideration.     We

will not search the record for errors in order to interpret the

appellant's contention and correct deficiencies in a brief."

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 238

(1992).

     The trial court was entitled to determine the credibility of

the evidence presented by the parties.   Husband has failed to

demonstrate error in the trial court's classification of either




                                 3
the jewelry or the tools.




                            4
                    Issue (2):   Value of Jewelry

     Husband also contends, even if the jewelry was marital

property, that the court erred in determining its value.   Husband

claimed he never made a profit selling jewelry and would sell it

at prices "just recoup what my investment was in it, maybe a few

dollars more."    He also testified that he "most certainly had no

stocks of stones or . . . or excessive amounts of . . . of

jewelry and all this kind of thing that was already premade."
     Wife testified in her deposition that husband had cases

filled with jewelry and gems.    Wife estimated that husband had

120 rings with an average value of $400, and approximately

$10,000 worth of loose stones and gems.

     Wife's testimony was corroborated by the deposition

testimony of her step-father, James William Chandler.   Chandler

indicated he had purchased three rings from husband between 1987

and 1990.   Chandler paid what he believed was "wholesale price"

of approximately $200 each for two rings and "somewhat more" for

the third ring.   Husband asked Chandler to pay for the rings in

cash rather than by check.   Chandler indicated husband "had quite

a display" of jewelry, including two display cases with "a lot of

rings" as well as bags full of rings, necklaces, bracelets, gold,

silver, and gemstones.

     The court accepted wife's evidence of the jewelry's value in

its letter opinion dated April 21, 1994.    On July 13, 1994, the

court noted that it would "neither hear any further evidence nor



                                  5
entertain any further argument of counsel," and directed counsel

to prepare an agreed scheme of distribution for presentation to

the court.   On June 9, 1995, husband submitted as an attachment

to a letter to the court what he described as the "actual

appraisal of the jewelry," which totalled $5,272.83.

     Husband failed to present any evidence of the jewelry's

value prior to the court's equitable distribution determination.

The trial court was entitled to determine the credibility of his

testimony as to the extent of his inventory and supplies.

Chandler's testimony supported the value placed upon the jewelry

by wife.   The trial court was not required to consider husband's

evidence of the value of jewelry in his possession after the

parties' separation and after the court's determination of value.


  Issue (3):   Classification of Wife's Certificates of Deposit

     Wife testified that she had inherited funds which she placed

into two certificates of deposit worth $50,000 and $45,000.

Husband failed to present any evidence refuting wife's testimony.

The trial court found that the briefs of the parties made "no

specific mention of a $100,000.00 CD" and that "any such CD was

never in evidence for the Court to classify or value."

     Under the Virginia equitable distribution statute, separate

property includes "all property acquired during the marriage by

bequest, devise, descent, survivorship or gift from a source

other than the other party."   Code § 20-107.3(A)(1)(ii).   Wife



                                 6
testified that the funds were inherited, and husband did not

dispute that classification.     Therefore, we find no error in the

trial court's determination that wife's inherited funds placed

into two certificates of deposit were her separate property.

              B. Issue (4):   PENDENTE LITE CHILD SUPPORT

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."    Rule 5A:18.   Under the terms of the pendente lite
support order entered January 27, 1992, wife was ordered to pay

husband $590 per month commencing March 1, 1992. 1    Father's

counsel, without objection, endorsed the court's order at the

time it was entered.

     Therefore, Rule 5A:18 bars our consideration of this

question on appeal.    Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.
                                                     Affirmed.




     1
        A pendente lite award may give rise to an appealable
issue which may be pursued upon entry of the final decree. See
Pinkard v. Pinkard, 12 Va. App. 848, 853, 407 S.E.2d 339, 342
(1991).




                                   7